Case 2:19-cv-07818-CBM-RAO Document 76-3 Filed 06/09/21 Page 1 of 4 Page ID #:1085



    1   Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
    2   PERKINS COIE LLP
        1888 Century Park E., Suite 1700
    3   Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
    4   Facsimile: 310.788.3399
    5   William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
    6   WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
    7   PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
    8   Seattle, WA 98101
        Telephone: 206.359.8000
    9   Facsimile: 206.359.9000
   10
        Attorneys for Plaintiff
   11   Nintendo of America Inc.
   12

   13                                UNITED STATES DISTRICT COURT
   14
                                   CENTRAL DISTRICT OF CALIFORNIA
   15
          NINTENDO OF AMERICA INC., a                   Case No. 2:19-CV-07818-CBM-RAO
   16     Washington corporation

   17                          Plaintiff,               [PROPOSED] PERMANENT
                                                        INJUNCTION AGAINST DEFENDANT
   18                 v.                                MATTHEW STORMAN

   19     MATTHEW STORMAN, an individual,                Date:     July 13, 2021
          JOHN DOES 1-10, individuals and/or             Time:     10:00 a.m.
   20     corporations,                                  Ctrm:     #8B
   21                          Defendant.                The Honorable Consuelo B.
                                                         Marshall
   22

   23

   24

   25

   26

   27

   28



        152756496.1
Case 2:19-cv-07818-CBM-RAO Document 76-3 Filed 06/09/21 Page 2 of 4 Page ID #:1086



    1             GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that
    2   defendant Matthew Storman (“Defendant”) and any person or entity acting in concert with, or at
    3   Defendant’s direction, are hereby PERMANENTLY ENJOINED and restrained, pursuant to 15
    4   U.S.C. § 1116 and 17 U.S.C. § 502, from engaging in, directly or indirectly, or authorizing or
    5   assisting any third-party to engage in, any of the following activities in the United States of
    6   America and throughout the world:
    7             a.     Copying, distributing, selling, performing, displaying, playing, or otherwise using
    8             any unauthorized copy of a Nintendo copyrighted work, or any derivative thereof;
    9             b.     Using, or inducing or enabling others to use, any reproduction, counterfeit, copy,
   10             or colorable imitation of Nintendo’s trademarks, in any manner in connection with the
   11             manufacture, printing, distribution, advertising, offering for sale or sale of any goods or
   12             services, including the use of Nintendo’s trademarks in connection with a website; and
   13             c.     Using any trademark, service mark, name, logo, design or source designation of
   14             any kind on or in connection with any goods or services that it likely to cause confusion,
   15             mistake, deception or public misunderstanding that such goods or services are produced or
   16             provided by Nintendo, or sponsored or authorized by Nintendo, or are in any way
   17             connected or related to Nintendo.
   18             IT IS FURTHER HEREBY ORDERED that Defendant shall, within ten (10) business
   19   days of the date of this Order, take the following steps:
   20             d.     Permanently destroy all unauthorized Nintendo games or other unauthorized
   21             copies of Nintendo’s intellectual property including movies, books, and music;
   22             e.     Transfer all domains used by Defendant in furtherance of his infringing activities
   23             to Nintendo, including but not limited to NDSUniverse.com and RomUniverse.com; and
   24             f.     File a declaration, under penalty of perjury, with the Court certifying his
   25             compliance with these terms.
   26

   27

   28
                                                            -2-



        152756496.1
Case 2:19-cv-07818-CBM-RAO Document 76-3 Filed 06/09/21 Page 3 of 4 Page ID #:1087



    1   IT IS SO ORDERED.
    2   DATED: _________________           _________________________________
                                           HONORABLE CONSUELO B. MARSHALL
    3
                                           United States District Judge
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             -3-



        152756496.1
Case 2:19-cv-07818-CBM-RAO Document 76-3 Filed 06/09/21 Page 4 of 4 Page ID #:1088



    1
          Submitted by:
    2
          PERKINS COIE LLP
    3

    4     By: /s/ William C. Rava
              William C. Rava (pro hac vice)
    5         Katherine M. Dugdale
              Christian W. Marcelo (pro hac vice)
    6
          Attorneys for Plaintiff
    7     NINTENDO OF AMERICA INC.
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                    -1-   [PROPOSED] PERMANENT INJUNCTION

        152756496.1
